UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1442



HOWARD T. MEEKINS,

                                                          Petitioner,

          versus


NEWPORT NEWS SHIPBUILDING AND DRY DOCK COM-
PANY; DIRECTOR, OFFICE OF WORKERS’ COMPEN-
SATION PROGRAMS, UNITED STATES DEPARTMENT OF
LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(No. 99-531)


Submitted:   October 31, 2000          Decided:     November 17, 2000


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Klein, MONTAGNA, KLEIN & CAMDEN, L.L.P., Norfolk, Virginia,
for Petitioner. C. Wayne Owens, Jr., Jonathan H. Walker, MASON,
COWARDIN & MASON, P.C., Newport News, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Howard T. Meekins seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s deci-

sion granting the employer’s motion for summary decision and deny-

ing Meekins’ claim for modification of longshore benefits pursuant

to 33 U.S.C.A. § 901 et seq. (West 1994 & Supp. 2000).   Our review

of the record discloses that both the administrative law judge’s

decision and the Board’s decision were based upon substantial

evidence and are without reversible error.   Accordingly, we affirm

on the reasoning of the Board.   See Meekins v. Newport News Ship-

building, No. 99-531 (BRB Feb. 18, 2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2